           Case 1:20-cv-00183-PB Document 4 Filed 04/23/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW HAMPSHIRE


Dave Taylor

      v.                                          Case No. 20-cv-183-PB

FCI Berlin, Warden

                                     ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated March 3, 2020, dismiss this action in its

entirety, and deny Mr. Taylor's request for injunctive relief.

The clerk of court shall enter judgment and close this case.

“‘[O]nly those issues fairly raised by the objections to the

magistrate's report are subject to review in the district court

and those not preserved by such objection are precluded on

appeal.’”      School Union No. 37 v. United Nat'l Ins. Co., 617

F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary of

Health & Human Servs., 848 F.2d 271, 275 (1st Cir.1988)); see

also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir.

1986) (after proper notice, failure to file a specific objection

to magistrate's report will waive the right to appeal).

                                            /s/Paul Barbadoro
                                           ____________________________
                                           Paul Barbadoro
                                           United States District Judge

Date: April 23, 2020

cc: Dave Taylor, pro se
